Case 1:18-cV-00865-AT Document 32 Filed 12/05/18 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTI-IERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
VERRAGIO, LTD., DOC #:
_ _ DATE FILED: 12/5/2018
Plalntiff,
-against-
18 Civ. 865 (AT)
PHANTOM JEWELS,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 31, 2018, Plaintiff brought this copyright infringement action against
Defendant. ECF No. l. On July ll, 2018, the Court denied Plaintist motion for a default
judgment, ECF No. 23, and allowed Plaintiff an opportunity to amend its pleadings On July 24,
2018, Plainiiff filed an amended complaint ECF No. 24. Defendant Was served With the amended
complaint on August 10, 2018, ECF No. 31, but never appeared in this action.

Accordingly, it is hereby ORDERED that Plaintiff shall submit the papers necessary to
initiate a default judgment by December 21, 2018. Plaintiff is directed to follow the procedures
set forth in Attachment A of the Court’s Indiivudal Practices in Civil Cases, including first
obtaining the Clerk’s Certificate of Default and then filing a proposed order to show cause, a
statement of proposed damages, and an affidavit or declaration in Suppolt of the order.

SO ORDERED.

Dated: December 5, 2018
NeW York, New York

Q/)»

ANALISA TORRES
United States Distn`ct Judge

